Conviction for operating a pool hall; punishment, a fine of $25.
We find no brief on file for appellant.
The court properly overruled appellant's motion to quash the second count of the information. The table, etc., described therein all appear in accord with the description of what constitutes a pool hall as set out in article 4668, Rev. Civ. Stats., 1925.
Appellant has a bill of exception to the action of the state's attorney in reading to the jury panel article 4668, Rev. Civ. Stats. The bill is qualified by the learned trial judge, with the statement that the district attorney was permitted to read to the jury the definition of a pool hall, as contained in said article, in order that he might examine the veniremen as to their qualifications. We see no injury possible from such course.
There is also a bill of exception to the definition of a pool hall as given in the court's charge, the objection, as far as we can understand same, being that such definition was taken from our civil statutes and not from any part of our Penal Code. Our view of this, briefly expressed, is that the language of the general repealing clause at the end of the act adopting the Revised Criminal Statutes of 1925 (see Vernon's Ann. C. C. P., vol. 3, p. 396, and Vernon's Ann. P. C., vol. 3, p. 369) is broad enough to exempt from repeal the Revised Civil Statutes enacted in the same year by the same Legislature; the Criminal Statutes enacted at the same session of the Legislature, and all other laws enacted at such time. It is evident that in too many matters to be here eunmerated we have to constantly look to our civil statutes to understand and decide matters which are pertinent in criminal cases such, for instance, as those relating to juries, grand juries, terms of court, etc., etc. In our opinion the action of the court below in giving the charge referred to was not in violation of any law, or of appellant's rights. The facts seem fully to justify the conclusion reached.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 485 
                    ON MOTION FOR REHEARING.